IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Liberty Place Retail Assoc, Phila      :
Liberty Place LP, PA - 1601 Market     :   CASES CONSOLIDATED
Street LIM, Independence Center        :
Realty LP, CR 1700 Property Owner      :
LLC, Cummins Ellen-Deane,              :
SRI Eleven 1818 Market LLC,            :
Bellevue Associates, 1760 Market       :
Partners, L.P., 1912-20 Arch Street    :
Associates, L.P., 2040 Market Street   :
Associates Owner, L.P., Panco CC       :
Rittenhouse Row Exchange, LP and       :
Rittenhouse Row Investors, L.P .,      :
William Penn House, Inc.,              :
Rittenhouse Plaza, Inc.,               :
1326 Chestnut Owner LLC, BJP 1021      :
Owner LLC, BJP 106-114 Owner LLC,      :
Thomas Jefferson University,           :
BJP 123-127 Owner LLC,                 :
BJP 15-21 Owner LLC,                   :
BJP Chestnut Owner LLC,                :
Rittenhouse Claridge LP,               :
1627 PS Associates LP,                 :
South 12th Street Owner L,             :
2400 Locust Associates,                :
2901 Welsh Road Associate,             :
3-05 Chester A V LLC,                  :
306 South Street Owner LLC,            :
308 South Street Owner LLC,            :
4100 Longshore Ave Longshore Arms,     :
4333 Kelly Drive Assc. LP,             :
509 Vine St. TCE LP., a PA Limited     :
Partnership,                           :
524 South Street Owner LLC,            :
526 South Street Owner LLC,            :
530 South Street Owner LLC,            :
538 South Street Owner LLC,            :
700 South Street Owner LLC,            :
777 South Broad Street Associates,     :
7th St. Chestnut Associates,           :
909 Group LP,                          :
AL RE Properties LLC,                  :
Algonquin Associates,                  :
Andover Court Apartments,              :
AP Rad Venture,                        :
Archworks Philadelphia LLC and         :
Archworks Investment LP,               :
Awbury Apts 2013 LP,                   :
Bainbridge SR, Barrie Place 2002 LP,   :
Belmont Investments 2012,              :
Beyerwood 95 Realty Assoc,             :
Borinquen Plaza Assoc,                 :
Bradford Ryan 86 Assoc,                :
Broad and Pine Associates,             :
Broad and South Associates,            :
Broad and Spruce Associates,           :
Broad Plaza LP, Broadmore 2004 LP,     :
Centra Associates,                     :
Centra Associates LP,                  :
Chapel Croft Holdings LP,              :
Charter Court Apartments,              :
Cheswal LP, Cheswal LPP,               :
Cliveden 2002 LP,                      :
Cliveden Wayne Associates,             :
Congress Hall 2004 LP,                 :
Corporation of the Presiding Bishop,   :
Crestwood Properties 2004 Matzmiach    :
Yeshua LLC, Delaware Avenue LLC,       :
Delaware Valley Real Estate,           :
Domino Lane Partners LP,               :
EasyFine Asia Ltd.,                    :
Edmund Street Properties,              :
Elkins Apartment Partners,             :
Everett Court Associates,              :
Fairfield Aprts 2014 LP,               :
Fernhill Park Apartments,              :
Foodarama Markets,                     :
Gateway Enclave LP,                    :
Giannascoli Realty Group,              :
Goldmont Realty Corp.,               :
Green Lion Group LLC,                :
H R Brainbridge,                     :
Hampshire House Investments and      :
Hampshire House Partners,            :
Hedley Street LLP,                   :
Hill House Apartment Assoc,          :
HMC OLS II LP, Honey Nuts LLC,       :
JAR Chocolate Works LP,              :
JAR Packard Property LP,             :
JAR Strawberry Court LP,             :
JAR Trinity LP, JAR Waterfront LP,   :
Johnson Court Investors LP and       :
Johnson Court Partners LP,           :
Kentwood Associates Inc.,            :
L B Real Estate Holdings,            :
L3C Alden Park Apartments TIC I LLC, :
Langdon 2007 Associates and          :
Langdon Street Investment,           :
Lawndale 99 Associates L,            :
Level Place Owner LLC and            :
ECU2002 Passyunk LLC,                :
Lobro Associates,                    :
Medary Court Apts LP,                :
Michael Axelrod TR,                  :
Michael Young Trust,                 :
Mighty Richmond House LLC,           :
MPD Management Co.,                  :
MREF401 LP, Mutual Associates LTD, :
Netherfield Corporation,             :
Northeast Apart Assoc LP and         :
Bassman Family LP NE LLC,            :
One Riverside Associates,            :
Overseers of Public School William   :
Penn Charter School,                 :
Oxford Apartment Partners LP,        :
Oxford Manor 2002 LP,                :
Parametric Garage Associates,        :
Park Bradford Apartments,            :
Parker Place Partners LP,            :
Parkside Walnut LLC,                       :
Paseo Verde New Market LP,                 :
Phila Auth Ind Dev,                        :
Phila Auth Ind Dev c/o Atwen Assoc,        :
Phi1Pe1m North Joint Venture,              :
PIDC Financial Corporation,                :
Pike Street LLC,                           :
Rhawn Terrace 2002 LP,                     :
Robert Court Associates,                   :
Roosevelt Bowling Partners,                :
RSW Premier Holdings LLC,                  :
S R Bainbridge ST,                         :
Sansom Asset Management,                   :
Schuylkill Park, SIDCO Associates,         :
Six Penn Center Associate,                 :
Soskin Milton TR and Soskin Miriam         :
TR, SREP Regency Apts LP,                  :
Station Realty Holdings LLC,               :
Stenton House Apt LP,                      :
Transit Village Affordable,                :
IRS Univ. of Penn,                         :
W & W Realty LLC,                          :
Wadsworth Manor Partners,                  :
Wallingford 2007 Associate,                :
Washington Service Corp,                   :
Welsh 2007 Associates LP and               :
Longshore TSNY Associates,                 :
William D. Staffieri, William Staffieri,   :
Windsor Associates Ltd.,                   :
Windsor Estates Apts LP,                   :
Windsor Terrace Apts LP,                   :
Winmont Apartment Partner,                 :
Wood St. Assoc. LP,                        :
WWW Premier Holdings LLC,                  :
1015 Chestnut Street Associates, LP,       :
1220 Sansom Associates,                    :
1222 Arch Street Partners, L P,            :
123-29 Chestnut Street Associates,         :
1520 Locust Street Associates, L.P.,       :
1608 Walnut Street Associates, LP,         :
18th & Sansom Street, L.P.,             :
19th & Sansom Corporation,              :
2031 South Street Associates, L.P.,     :
2045 Associates, L.P.,                  :
2114 Arch Street Associates, LP,        :
2121 Market Street Associates, L.P.,    :
218 Arch Street Associates, L.P.,       :
2301 JFK Owner LP,                      :
2311 Spruce St Partners,                :
235 S 15th Street Partners,             :
23rd Street Garage VII, L.P.,           :
2663 Partners, L.P.,                    :
312 Walnut Street Associates, L.P.,     :
600 North Broad Associates, LP.,        :
622 Owner L.P.,                         :
625 Vernon Road, L.P.,                  :
701 Sansom St Partners LP,              :
822 Pine Street LLC,                    :
913 Wallace Street Associates, L.P.,    :
Alvin N. Shapiro,                       :
Carlyle 1612 South Street, L.P.,        :
CPI/APG Pepper Building Owner,          :
L.L.C., Embassy Associates,             :
Empire Building Partners,               :
Executive House Investors, L.P.,        :
Fishers Crossing Realty L.P., et al.,   :
G2S2 Associates, L.P.,                  :
JB Venture 4 LLC, KC House LLC,         :
Knockwood Associates, L.P.,             :
L-A 1229 Chestnut Street, L.P.,         :
LA 1300 Chestnut Associates, L.P.,      :
Leelo Properties,                       :
Leroy E Kean Family Foundation,         :
Leroy E Kean, et. al.,                  :
Market Street Apartment Associates      :
LLC, Midtown Associates, LP,            :
Parkway Associates, PM Owner L.P.,      :
PMC 33 N 22nd Street Associates LP,     :
SAB Holdings, L.P., et. al.,            :
Savoy Properties, Spruce 1530, LLC,     :
Temple University, et. al.,           :
USRE 339 S 13th LP,                   :
USRE 412 S 13th LP,                   :
Walnut Square Partners, Ltd.,         :
Washington Square Partners, L.P.,     :
Wister Green Armstrong 525, LP,       :
                                      :
               v.                     :            No. 824 C.D. 2018
                                      :
City of Philadelphia and the Board of :
Revision of Taxes                     :
                                      :
Appeal of: Board of Revision of Taxes :

Mifflin Street Associates, LP, LMM        :
Associates, 135 S. 18th St. Associates,   :
L.P., CLBW Associates, L.P., and          :
Highland Holmesburg Associates, L.P.      :
                                          :
               v.                         :        No. 1145 C.D. 2018
                                          :
City of Philadelphia, and School          :
District of Philadelphia                  :
                                          :
Appeal of: Board of Revision of           :
Taxes of the City of Philadelphia         :

                                    ORDER

            NOW, December 23, 2019, having considered Appellant’s application

for reargument, and Appellees’ answer in response thereto, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge